Citation Nr: 1718260	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-27 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected calluses of the bilateral feet.

2.  Entitlement to service connection for a callus of the right eye.

3.  Entitlement to service connection for Bell's palsy, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

5.  Entitlement to higher initial evaluations for prostate cancer, evaluated as noncompensably disabling prior to October 27, 2010 and as 20 percent disabling from that date.

6.  Entitlement to an increased rating for calluses of the bilateral feet, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for traumatic arthritis of the left elbow, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A February 2009 rating decision denied service connection for a bilateral knee disability, granted service connection for prostate cancer and assigned a noncompensable evaluation, and denied higher evaluations for the Veteran's bilateral foot and left elbow disabilities.  

A February 2010 rating decision denied service connection for a callus of the right eye and Bell's palsy.  

A May 2010 rating decision granted service connection for PTSD and assigned a 30 percent evaluation.

The Veteran was scheduled to testify before a Veterans Law Judge (VLJ) in April 2017, but failed to appear for his hearing.  

The Board notes that an unappealed June 2000 rating decision denied service connection for a bilateral knee disability.  It appears that the RO in June 2009 reopened the Veteran's claim of entitlement to service connection for a bilateral knee disability and adjudicated that claim on its merits.  Despite the determination reached by the RO, the Board must find that new and material evidence has been submitted in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issue of entitlement to service connection for a skin disability was raised in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a bilateral knee disability, a callus of the right eye, and Bell's palsy; and higher evaluations for PTSD, prostate cancer, calluses of the bilateral feet, and traumatic arthritis of the left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied service connection for a bilateral knee disability; the Veteran did not appeal.

2.  The evidence received since the June 2000 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disability, and raises a reasonable possibility of so substantiating the claim.

CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was denied for a bilateral knee disability in June 2000.  The RO concluded that there was no evidence of a diagnosis of a chronic disability subject to service connection.    

Evidence received in support of the Veteran's claim to reopen includes VA treatment records received in November 2009.  These records reflect diagnoses of degenerative joint disease and osteoarthritis of the knees.  As this evidence cures the defect identified by the June 2000 rating decision, the Board finds that new and material evidence has been received.  Accordingly, the claim must be reopened.  The reopened claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.  The appeal is granted to that extent only.  



REMAND

Initially, the Board observes that in a statement received by the RO on September 24, 2010, the Veteran indicated that he had been awarded disability benefits from the Social Security Administration (SSA).  Review of the record indicates that records pertaining to this award are not associated with the electronic record.  Notably, the RO appears to have received materials from SSA in October 2010; however, the electronic file contains only a physical residual functional capacity assessment completed by a physician in May 2010.  It does not appear that the complete file was included in the electronic record.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the content of any records held by SSA is unclear, the Board concludes that a determination on all issues on appeal cannot be made absent records held by SSA.  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Records from the Amarillo VA Medical Center (VAMC) indicate that the Veteran was admitted to the community living center in September 2014.  A history and physical indicates that the Veteran had suffered a cerebrovascular incident in January 2013, and had been hospitalized initially at Big Bend Regional Medical Center in Alpine, Texas.  He was then transferred to Baptist Medical Center in Amarillo, Texas.  He was then placed in a nursing home in Dimmit, Texas until December 2013, when he was discharged to his son's care until he was admitted to the VAMC in September 2014.  Careful review of the record reflects that records of treatment from the private facilities identified in September 2014 history and physical are not associated with the claims file.  The Veteran should be asked to identify all outstanding private records and provide appropriate releases so that attempts might be made to obtain them.  

With respect to VA treatment records, the Board observes that the electronic file contains records dated through September 2015.  Current records should be obtained and associated with the electronic file.  

A May 2015 compensation and pension exam inquiry indicates that the Veteran failed to report for scheduled prostate cancer, elbow and forearm, foot, and knee and lower leg examinations.  These examinations were requested to determine the current level of severity of the Veteran's prostate cancer, left elbow disability and foot disability; as well as the etiology of his claimed bilateral knee disability.  While the inquiry indicates that the Veteran was a resident in the community living center, it is not entirely clear whether he was appropriately notified of the scheduled examinations.  Considering that the Veteran is currently a resident of a VA facility, he should be contacted to determine whether he is available for these examinations.  If necessary, arrangements should be made with the VAMC where the Veteran resides to ensure that he is assisted in reporting for the scheduled examinations.  

Service connection for PTSD was granted in a May 2010 rating decision.  In August 2010, the Veteran submitted a notice of disagreement (NOD) with respect to the evaluation assigned to this disability.  The filing of a NOD places a claim in appellate status.   Therefore, a statement of the case regarding this issue must be provided to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

In light of the outstanding records discussed above, the Board concludes that none of the issues currently on appeal should be adjudicated pending review of such records.  Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

2.  Contact the Veteran and request that he identify all sources of treatment that were not previously identified.  Specifically, he should be requested to provide releases for records from Big Bend Regional Medical Center in Alpine, Texas and Baptist Medical Center in Amarillo, Texas.  All records sufficiently identified by the Veteran should be obtained.

Obtain all VA treatment records for the period from September 2015 to the present.  

If, after continued efforts to obtain records from SSA discussed in paragraph 1, and private records identified by the Veteran and VA records specified in paragraph 2, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability.  The examiner should be provided access to the electronic record, and should note in the examination report that such record was reviewed.  A full history should be elicited from the Veteran, the pertinent details of which should be included in the examination report.  

Following physical examination and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed bilateral knee disability was caused or aggravated by the Veteran's service-connected foot disability.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA examination to determine the severity of his prostate cancer.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present residuals of the Veteran's prostate cancer.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

5.  Schedule the Veteran for a VA examination to determine the severity of his bilateral calluses of the feet.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's bilateral foot disability.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

6.  Schedule the Veteran for a VA examination to determine the severity of his left elbow disability.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's left elbow disability.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

7.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

8.  Issue the appellant a statement of the case on the issue of entitlement to a higher initial evaluation for PTSD pursuant to 38 C.F.R. § 19.26 (2016).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim to the Board for the purpose of appellate disposition.

9.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


